ICJ_116_ArmedActivities_COD_UGA_2020-09-08_ORD_01_NA_00_FR.txt.                                  COUR INTERNATIONALE DE JUSTICE


                                    RECUEIL DES ARRÊTS,
                             AVIS CONSULTATIFS ET ORDONNANCES


                                 ACTIVITÉS ARMÉES
                            SUR LE TERRITOIRE DU CONGO
                       (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)


                               ORDONNANCE DU 8 SEPTEMBRE 2020




                                        2020
                                 INTERNATIONAL COURT OF JUSTICE


                                  REPORTS OF JUDGMENTS,
                               ADVISORY OPINIONS AND ORDERS


                                ARMED ACTIVITIES
                         ON THE TERRITORY OF THE CONGO
                        (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)


                                  ORDER OF 8 SEPTEMBER 2020




4 CIJ1193_Ord.indb 1                                                   14/09/21 14:27

                                         Mode officiel de citation :
                                Activités armées sur le territoire du Congo
                             (République démocratique du Congo c. Ouganda),
                        ordonnance du 8 septembre 2020, C.I.J. Recueil 2020, p. 264




                                             Official citation :
                              Armed Activities on the Territory of the Congo
                             (Democratic Republic of the Congo v. Uganda),
                          Order of 8 September 2020, I.C.J. Reports 2020, p. 264




                                                                             1193
                                                              No de vente:
                 ISSN 0074-4441                               Sales number
                 ISBN 978-92-1-003854-6




4 CIJ1193_Ord.indb 2                                                                  14/09/21 14:27

                                                        8 SEPTEMBRE 2020

                                                         ORDONNANCE




                                    ACTIVITÉS ARMÉES
                               SUR LE TERRITOIRE DU CONGO
                   (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)




                                     ARMED ACTIVITIES
                              ON THE TERRITORY OF THE CONGO
                       (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)




                                                       8 SEPTEMBER 2020

                                                              ORDER




4 CIJ1193_Ord.indb 3                                                       14/09/21 14:27

                    264




                                          COUR INTERNATIONALE DE JUSTICE
                                                                    ANNÉE 2020
         2020
     8 septembre                                                  8 septembre 2020
     Rôle général
        no 116
                                        ACTIVITÉS ARMÉES
                                   SUR LE TERRITOIRE DU CONGO
                         (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)




                                                                 ORDONNANCE


                    Présents : M. Yusuf, président ; Mme Xue, vice‑présidente ; MM. Tomka,
                                Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
                                M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
                                Crawford, Gevorgian, Salam, Iwasawa, juges ; M. Daudet,
                                juge ad hoc ; M. Gautier, greffier.


                         La Cour internationale de Justice,
                       Ainsi composée,
                       Après délibéré en chambre du conseil,
                       Vu les articles 48 et 50 du Statut de la Cour et l’article 67 de son Règle-
                    ment,
                       Vu le paragraphe 345 de l’arrêt en date du 19 décembre 2005 (ci‑après
                    l’« arrêt de 2005 »), par lequel la Cour a dit notamment que :

                               « 1) … la République de l’Ouganda, en se livrant à des actions
                           militaires à l’encontre de la République démocratique du Congo sur
                           le territoire de celle‑ci, en occupant l’Ituri et en soutenant active-
                           ment, sur les plans militaire, logistique, économique et financier, des
                           forces irrégulières qui opéraient sur le territoire congolais, a violé le
                           principe du non‑recours à la force dans les relations internationales
                           et le principe de non‑intervention ;
                           �����������������������������������������������������������������������������������������������������������������


                    4




4 CIJ1193_Ord.indb 264                                                                                                                          14/09/21 14:27

                    265 	                  activités armées (ordonnance 8 IX 20)

                             3) … par le comportement de ses forces armées, qui ont commis
                         des meurtres et des actes de torture et autres formes de traitement
                         inhumain à l’encontre de la population civile congolaise, ont détruit
                         des villages et des bâtiments civils, ont manqué d’établir une distinc-
                         tion entre cibles civiles et cibles militaires et de protéger la popula-
                         tion civile lors d’affrontements avec d’autres combattants, ont
                         entraîné des enfants‑soldats, ont incité au conflit ethnique et ont
                         manqué de prendre des mesures visant à y mettre un terme, et pour
                         n’avoir pas, en tant que puissance occupante, pris de mesures visant
                         à respecter et à faire respecter les droits de l’homme et le droit inter-
                         national humanitaire dans le district de l’Ituri, la République de
                         l’Ouganda a violé les obligations lui incombant en vertu du droit
                         international relatif aux droits de l’homme et du droit international
                         humanitaire ;
                         �����������������������������������������������������������������������������������������������������������������
                             4) … par les actes de pillage et d’exploitation des ressources natu-
                         relles congolaises commis par des membres des forces armées ougan-
                         daises sur le territoire de la République démocratique du Congo, et
                         par son manquement aux obligations lui incombant, en tant que
                         puissance occupante dans le district de l’Ituri, d’empêcher les actes
                         de pillage et d’exploitation des ressources naturelles congolaises, la
                         République de l’Ouganda a violé les obligations qui sont les siennes,
                         en vertu du droit international, envers la République démocratique
                         du Congo ;
                         �����������������������������������������������������������������������������������������������������������������
                             5) … la République de l’Ouganda a l’obligation, envers la Répu-
                         blique démocratique du Congo, de réparer le préjudice causé ;
                         �����������������������������������������������������������������������������������������������������������������
                             12) … par le comportement de ses forces armées, qui ont attaqué
                         l’ambassade de l’Ouganda à Kinshasa et soumis à de mauvais traite-
                         ments des diplomates et d’autres personnes dans les locaux de l’am-
                         bassade, ainsi que des diplomates ougandais à l’aéroport international
                         de Ndjili, et pour n’avoir pas assuré à l’ambassade et aux diplomates
                         ougandais une protection efficace ni empêché la saisie d’archives et
                         de biens ougandais dans les locaux de l’ambassade de l’Ouganda, la
                         République démocratique du Congo a violé les obligations lui incom-
                         bant, en vertu de la convention de Vienne de 1961 sur les relations
                         diplomatiques, envers la République de l’Ouganda ;
                         �����������������������������������������������������������������������������������������������������������������
                             13) … la République démocratique du Congo a l’obligation, envers
                         la République de l’Ouganda, de réparer le préjudice causé »,
                       Vu la décision de la Cour, énoncée aux points 6) et 14) du para-
                    graphe 345 dudit arrêt, par laquelle la Cour a réservé la question de la
                    réparation due à chacune des Parties à la suite de la procédure, au cas où
                    ­celles-ci ne pourraient se mettre d’accord à ce sujet ;


                    5




4 CIJ1193_Ord.indb 266                                                                                                                        14/09/21 14:27

                    266 	             activités armées (ordonnance 8 IX 20)

                         Rend l’ordonnance suivante :
                       1. Le 13 mai 2015, la République démocratique du Congo (ci‑après « la
                    RDC ») a soumis à la Cour un document, daté du 8 mai 2015 et intitulé
                    « requête en saisine à nouveau de la Cour internationale de Justice », ten-
                    dant à ce que celle‑ci « relance la procédure par elle suspendue dans cette
                    cause, aux fins de [la fixation du] montant de l’indemnité due par l’Ou-
                    ganda à la République Démocratique du Congo, sur [la] base du dossier
                    des pièces à conviction déjà communiquées à la Partie Ougandaise et à
                    mettre à la disposition de la Cour ».
                       2. Par ordonnance du 1er juillet 2015, la Cour a décidé de reprendre la
                    procédure en l’affaire sur la question des réparations. Elle a fixé au 6 jan-
                    vier 2016 la date d’expiration du délai pour le dépôt, par la RDC, d’un
                    mémoire portant sur les réparations que celle‑ci estime lui être dues par la
                    République de l’Ouganda (ci‑après « l’Ouganda ») et pour le dépôt, par
                    l’Ouganda, d’un mémoire portant sur les réparations que celui‑ci estime
                    lui être dues par la RDC.
                       3. Par ordonnance du 10 décembre 2015, le président de la Cour, à la
                    demande de la RDC, a reporté au 28 avril 2016 la date d’expiration du
                    délai pour le dépôt, par les Parties, de mémoires sur la question des répa-
                    rations. A la suite d’une demande de délai supplémentaire de la RDC, la
                    Cour a, par ordonnance du 11 avril 2016, reporté cette échéance au 28 sep-
                    tembre 2016. Les mémoires ont été déposés dans le délai ainsi prorogé.
                       4. Par ordonnance du 6 décembre 2016, la Cour a fixé au 6 février 2018
                    la date d’expiration du délai pour le dépôt, par chaque Partie, d’un contre‑­
                    mémoire répondant aux demandes présentées par l’autre Partie dans son
                    mémoire. Les contre‑mémoires ont été déposés dans le délai ainsi prescrit.
                       5. Par lettres en date du 11 juin 2018, le greffier a informé les Parties
                    que la Cour, se référant au paragraphe 1 de l’article 62 de son Règlement,
                    avait noté certains points sur lesquels elle souhaitait obtenir de plus
                    amples informations des Parties. Une liste de questions était jointe à la
                    lettre du greffier et les Parties ont été invitées à communiquer leurs
                    réponses le 11 septembre 2018 au plus tard. Il était en outre indiqué que
                    chacune d’elles aurait ensuite la possibilité, jusqu’au 11 octobre 2018, de
                    présenter ses éventuelles observations sur les réponses de l’autre Partie.
                    Par la suite, ces délais ont été prorogés à la demande des Parties. Celles‑ci
                    ont déposé leurs réponses le 1er novembre 2018. Certains problèmes ayant
                    été relevés en ce qui concerne les annexes, la RDC a déposé des versions
                    réorganisées de ses réponses les 12 et 20 novembre 2018. Par une lettre en
                    date du 24 novembre 2018, elle a précisé que le document déposé le
                    20 novembre 2018 constituait la « version finale » de ses réponses. Cha-
                    cune des Parties a ensuite présenté ses observations sur les réponses de
                    l’autre, dans le délai prorogé par la Cour à cet effet.
                       6. Par lettres en date du 4 septembre 2018, les Parties ont été informées
                    que les audiences sur la question des réparations auraient lieu du 18 au
                    22 mars 2019. Par lettre en date du 11 février 2019, la RDC a prié la Cour
                    de reporter de six mois la tenue des audiences. Par lettre en date du

                    6




4 CIJ1193_Ord.indb 268                                                                              14/09/21 14:27

                    267 	            activités armées (ordonnance 8 IX 20)

                    12 février 2019, l’Ouganda a indiqué qu’il ne s’opposait ni ne consentait à
                    cette demande et qu’à cet égard il s’en remettait à l’appréciation de la Cour.
                    Par lettres en date du 27 février 2019, les Parties ont été avisées que la Cour
                    avait décidé de reporter l’ouverture des audiences au 18 novembre 2019.
                       7. Par lettre conjointe datée du 9 novembre 2019 et déposée au Greffe
                    le 12 novembre 2019, les Parties ont sollicité un report de quatre mois des
                    audiences qui devaient débuter le 18 novembre 2019, « afin de permettre à
                    [leurs] pays de tenter de nouveau de résoudre amiablement la question des
                    réparations par voie d’accord bilatéral ». Par lettres du 12 novembre 2019,
                    les Parties ont été informées que la Cour avait décidé de reporter la date
                    d’ouverture de la procédure orale et qu’elle fixerait les nouvelles dates
                    d’audiences en temps utile, compte tenu de la demande formulée par les
                    Parties ainsi que du calendrier de ses travaux pour 2020.
                       8. Par lettres en date du 9 janvier 2020, le greffier a indiqué que la Cour
                    saurait gré aux Parties si elles pouvaient, ensemble ou séparément, la tenir
                    informée de l’état de leurs négociations. La Cour a par la suite reçu plu-
                    sieurs communications des Parties contenant de tels renseignements. Au vu
                    de ces communications, et compte tenu du fait que la période de négocia-
                    tion de quatre mois sollicitée par les Parties s’était écoulée, celles‑ci ont été
                    informées par lettres en date du 23 avril 2020 que la Cour entendait orga-
                    niser les audiences en l’affaire au cours du premier trimestre de l’année 2021.
                                                             *
                       9. Par lettres en date du 8 juillet 2020, le greffier a informé les Parties que,
                    tout en poursuivant l’examen de l’ensemble des chefs de préjudice invoqués
                    par le demandeur et des moyens de défense présentés par le défendeur, la
                    Cour estimait qu’il y avait lieu de faire procéder à une expertise, conformé-
                    ment au paragraphe 1 de l’article 67 de son Règlement, s’agissant des trois
                    chefs de préjudice ci‑après en ce qui concerne la période comprise entre le
                    6 août 1998 et le 2 juin 2003 : premièrement, les pertes en vies humaines (en
                    particulier l’estimation globale des pertes en vies humaines au sein de la
                    population civile dues au conflit armé sur le territoire de la République
                    démocratique du Congo et le barème d’indemnisation applicable) ; deuxiè-
                    mement, la perte de ressources naturelles (en particulier la quantité approxi-
                    mative de ressources naturelles exploitées illégalement durant l’occupation
                    du district de l’Ituri par les forces armées ougandaises, et la valeur du préju-
                    dice subi, ainsi que la quantité approximative et la valeur des ressources
                    naturelles pillées et exploitées par les forces armées ougandaises ailleurs en
                    République démocratique du Congo) ; troisièmement, les dommages causés
                    aux biens (en particulier le nombre approximatif et le type de biens qui ont
                    été endommagés ou détruits par les forces armées ougandaises). Les Parties
                    ont également été informées que la Cour avait fixé au mercredi 29 juillet
                    2020 la date d’expiration du délai dans lequel elles pouvaient exposer,
                    conformément au paragraphe 1 de l’article 67 de son Règlement, leur posi-
                    tion concernant cette éventuelle expertise, en particulier leurs vues sur l’objet
                    de celle‑ci, le nombre et le mode de désignation des experts et les formalités
                    à observer. Par la même lettre, le greffier a indiqué que toutes observations

                    7




4 CIJ1193_Ord.indb 270                                                                                    14/09/21 14:27

                    268 	            activités armées (ordonnance 8 IX 20)

                    qu’une Partie souhaiterait formuler sur la réponse de la Partie adverse
                    devraient être communiquées le 12 août 2020 au plus tard.
                       10. Par une lettre en date du 15 juillet 2020, l’Ouganda a estimé que
                    « les questions dont la Cour est saisie ne sont pas de celles prévues » par les
                    dispositions de l’article 50 du Statut de la Cour et du paragraphe 1 de l’ar-
                    ticle 67 de son Règlement relatives à la désignation d’experts. Il s’est donc
                         « oppos[é] … fermement à la proposition tendant à ce qu’un ou plu-
                         sieurs experts soient désignés dans le but indiqué, au motif que cela
                         reviendrait à décharger la RDC de la responsabilité principale
                         d’étayer sa demande (ou tel ou tel chef de demande) et d’attribuer
                         cette responsabilité à des tiers, au préjudice de l’Ouganda et en viola-
                         tion des principes pertinents du droit international ».
                       11. Par lettre en date du 24 juillet 2020, la RDC a précisé qu’elle
                    « accueill[ait] favorablement la proposition par laquelle la Cour estim[ait]
                    que[,] pour les trois chefs de préjudice[] évoqués [dans la lettre du greffier
                    du 8 juillet 2020], il y a[vait] lieu de recourir à une expertise ». Elle a ajouté
                    que le recours à une expertise était « sans préjudice du rôle judiciaire de la
                    Cour » et que « c’[étai]t à la Cour in fine, et non aux experts, de décider de
                    l’indemnisation due par l’Ouganda à la République Démocratique du
                    Congo ». La RDC a également communiqué ses vues sur les modalités
                    relatives à la désignation des experts et émis l’avis que les formalités à
                    observer devraient correspondre à la pratique constante de la Cour.
                       12. Par lettre en date du 12 août 2020, l’Ouganda a présenté ses obser-
                    vations sur les vues de la RDC quant à l’expertise envisagée par la
                    Cour en l’espèce, réaffirmant ses objections à la désignation d’experts.
                    Selon l’Ouganda,
                         « il n’existe aucun élément de preuve que les experts pourraient
                         ­évaluer ou apprécier. Il ne reste donc à la Cour qu’à déterminer
                          si les éléments soumis par la RDC satisfont au critère requis en les
                          examinant elle-même à l’aune des principes applicables du droit
                          international ».

                                                            *
                       13. La Cour rappelle que, aux termes de l’article 50 de son Statut, elle
                    « [peut à] tout moment … confier une enquête ou une expertise à toute per-
                    sonne, corps, bureau, commission ou organe de son choix ». Elle a exercé ce
                    pouvoir par le passé quand les circonstances l’exigeaient (cf. Détroit de Cor‑
                    fou (Royaume-Uni c. Albanie), ordonnance du 17 décembre 1948,
                    C.I.J. Recueil 1947‑1948, p. 124 et suiv. ; Délimitation maritime dans la mer
                    des Caraïbes et l’océan Pacifique (Costa Rica c. Nicaragua), ordonnance du
                    31 mai 2016, C.I.J. Recueil 2016 (I), p. 235 et suiv.), notamment pour fixer
                    le montant des réparations dues par une partie à l’autre, lorsque les estima-
                    tions et chiffres produits par le demandeur « souleva[ient] des questions de
                    nature technique » (Détroit de Corfou (Royaume-Uni c. Albanie), ordon‑

                    8




4 CIJ1193_Ord.indb 272                                                                                   14/09/21 14:27

                    269 	              activités armées (ordonnance 8 IX 20)

                    nance du 19 novembre 1949, C.I.J. Recueil 1949, p. 238). La décision de faire
                    procéder à une expertise ne préjuge en aucune façon du montant des répa-
                    rations dues par l’une des parties à l’autre, ni de toute autre question ayant
                    trait au différend porté devant la Cour. Elle laisse intact le droit des parties
                    d’apporter des preuves et de faire valoir leurs moyens en la matière, confor-
                    mément au Statut et au Règlement de la Cour.
                       14. La Cour rappelle également que les dispositions pertinentes du Sta-
                    tut et du Règlement de la Cour sauvegardent les droits procéduraux des
                    deux Parties lorsqu’elle fait procéder à une expertise. Conformément au
                    paragraphe 2 de l’article 67 du Règlement, la possibilité sera offerte aux
                    Parties de présenter des observations sur le rapport d’expert. En vertu de
                    l’article 51 du Statut et de l’article 65 du Règlement de la Cour, la possi-
                    bilité sera offerte aux deux Parties d’interroger les experts au cours de la
                    procédure orale sous l’autorité du président.
                       15. Dans les circonstances de l’espèce, la Cour estime que, étant donné
                    que les estimations et chiffres produits par la RDC en ce qui concerne
                    certains chefs de préjudice soulèvent des questions de nature technique, il
                    y a lieu d’appliquer l’article 50 de son Statut. Ayant entendu les Parties en
                    application du paragraphe 1 de l’article 67 de son Règlement, elle est à
                    présent en mesure de préciser l’objet de l’expertise, de fixer le nombre et
                    le mode de désignation des experts, et d’indiquer les formalités à observer.

                                                              *
                                                          *       *

                         16. La Cour,
                         Décide ce qui suit :
                    1)     Il sera procédé à une expertise, laquelle sera confiée à quatre experts
                           indépendants qui, les Parties entendues, seront désignés par ordon-
                           nance de la Cour.
                    2)     Afin de déterminer les réparations que l’Ouganda devra verser à la
                           République démocratique du Congo au titre du préjudice découlant
                           du manquement par cet Etat à ses obligations internationales, tel que
                           constaté par la Cour dans son arrêt de 2005, la Cour poursuit l’exa-
                           men de l’ensemble des demandes et moyens de défense concernant les
                           chefs de préjudice avancés par le demandeur. S’agissant de certains
                           d’entre eux, à savoir les pertes en vies humaines, la perte de ressources
                           naturelles et les dommages aux biens, la Cour estime néanmoins qu’il
                           y a lieu de faire procéder à une expertise, conformément au para-
                           graphe 1 de l’article 67 de son Règlement. Le mandat des experts visés
                           au point 1) ci‑dessus sera le suivant :

                                                I. Pertes en vies humaines
                           a) Au vu des éléments de preuve versés au dossier de l’affaire et des docu-
                              ments publiquement accessibles, en particulier les rapports de l’Orga-

                    9




4 CIJ1193_Ord.indb 274                                                                                   14/09/21 14:27

                    270 	            activités armées (ordonnance 8 IX 20)

                            nisation des Nations Unies mentionnés dans l’arrêt de 2005, quelle
                            est l’estimation globale des pertes civiles (ventilées selon les circon­
                            stances du décès) dues au conflit armé sur le territoire de la Répu-
                            blique démocratique du Congo pendant la période pertinente ?
                         b) D’après la pratique en vigueur en République démocratique du
                            Congo s’agissant des pertes en vies humaines pendant la période
                            pertinente, quel est le barème d’indemnisation applicable à la
                            perte d’une vie humaine ?

                                          II. Perte de ressources naturelles
                         a) Au vu des éléments de preuve versés au dossier de l’affaire et des
                            documents publiquement accessibles, en particulier les rapports
                            de l’Organisation des Nations Unies mentionnés dans l’arrêt de
                            2005, quelle a été la quantité approximative de ressources natu-
                            relles, telles que l’or, les diamants, le coltan et le bois, exploitées
                            illégalement durant l’occupation du district de l’Ituri par les forces
                            armées ougandaises pendant la période pertinente ?
                         b) Sur la base de la réponse à la question précédente, quelle est la
                            valeur du préjudice subi par la République démocratique du
                            Congo à raison de l’exploitation illégale de ressources naturelles,
                            telles que l’or, les diamants, le coltan et le bois, durant l’occupa-
                            tion du district de l’Ituri par les forces armées ougandaises ?
                         c) Au vu des éléments de preuve versés au dossier de l’affaire et des
                            documents publiquement accessibles, en particulier les rapports
                            de l’Organisation des Nations Unies mentionnés dans l’arrêt de
                            2005, quelle a été la quantité approximative de ressources natu-
                            relles, telles que l’or, les diamants, le coltan et le bois, pillées et
                            exploitées par les forces armées ougandaises en République démo-
                            cratique du Congo, exception faite du district de l’Ituri, et quelle
                            valeur doit‑on leur attribuer ?

                                              III. Dommages aux biens
                         a) Au vu des éléments de preuve versés au dossier de l’affaire et des
                             documents publiquement accessibles, en particulier les rapports de
                             l’Organisation des Nations Unies mentionnés dans l’arrêt de 2005,
                             quel a été le nombre approximatif et le type de biens endommagés
                             ou détruits par les forces armées ougandaises pendant la période
                             pertinente dans le district de l’Ituri et en juin 2000 à Kisangani ?
                         b) Quel est le coût approximatif de la reconstruction d’écoles, d’hô-
                             pitaux et d’habitations individuelles tels que ceux qui ont été
                             détruits dans le district de l’Ituri et à Kisangani ?
                    3)   Les circonscriptions administratives congolaises auxquelles il est fait
                         référence ci‑dessus sont celles qui existaient sur le territoire de la
                         République démocratique du Congo pendant la période pertinente,
                         soit entre le 6 août 1998 et le 2 juin 2003.

                    10




4 CIJ1193_Ord.indb 276                                                                                 14/09/21 14:27

                    271 	           activités armées (ordonnance 8 IX 20)

                    4)   Avant de prendre ses fonctions, chaque expert fera la déclaration
                         suivante :
                               « Je déclare solennellement, en tout honneur et en toute
                            conscience, que je m’acquitterai de mes fonctions d’expert en tout
                            honneur et dévouement, en pleine et parfaite impartialité et en
                            toute conscience, et que je m’abstiendrai de divulguer ou d’utiliser
                            en dehors de la Cour les documents ou renseignements de carac-
                            tère confidentiel dont je pourrais prendre connaissance dans l’ac-
                            complissement de ma mission. »
                    5)   Le greffier pourvoira au secrétariat des experts. Il pourra désigner à
                         cet effet des fonctionnaires du Greffe.

                    6)   Le greffier mettra les pièces de procédure et les documents annexés à
                         la disposition des experts, qui les considéreront comme confidentiels
                         tant qu’ils n’auront pas été rendus accessibles au public conformé-
                         ment au paragraphe 2 de l’article 53 du Règlement.
                    7)   Les experts établiront un rapport écrit contenant leurs conclusions et
                         le déposeront au Greffe. Ce rapport sera communiqué aux Parties,
                         auxquelles sera donnée la possibilité de présenter des observations en
                         application du paragraphe 2 de l’article 67 du Règlement.
                    8)   Les experts assisteront, en tant que de besoin, à la procédure orale.
                         Ils répondront aux questions des agents, conseils et avocats des Par-
                         ties, en application de l’article 65 du Règlement.
                    9)   La Cour se réserve le droit de poser de nouvelles questions aux experts
                         si elle le juge utile.

                       Fait en français et en anglais, le texte français faisant foi, au Palais de
                    la Paix, à La Haye, le huit septembre deux mille vingt, en trois exem-
                    plaires, dont l’un restera déposé aux archives de la Cour et les autres
                    seront transmis respectivement au Gouvernement de la République
                    démocratique du Congo et au Gouvernement de la République de l’Ou-
                    ganda.

                                                                       Le président,
                                                          (Signé) Abdulqawi Ahmed Yusuf.
                                                                          Le greffier,
                                                               (Signé) Philippe Gautier.

                       M. le juge Cançado Trindade et Mme la juge Sebutinde joignent à
                    l’ordonnance les exposés de leur opinion individuelle.
                                                                            (Paraphé) A.A.Y.
                                                                             (Paraphé) Ph.G.



                    11




4 CIJ1193_Ord.indb 278                                                                               14/09/21 14:27

